              Case 2:20-mc-00066-RSL Document 2 Filed 08/03/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     BOARD OF TRUSTEES OF THE SOUND         )
 8   RETIREMENT TRUST,                      )                Case No. MC20-0066RSL
                                            )
 9                         Plaintiffs,      )
                v.                          )
10                                          )                ORDER TO ISSUE WRIT OF
     WIITAMAKI JEWELRY STORE, INC.,         )                GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   TIMBERLAND BANK,                       )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Wiitamaki Jewelry Store, Inc., has a
18   substantial nonexempt interest and which may be in the possession, custody, or control of the
19   garnishee, Timberland Bank. The Court having reviewed the record in this matter, it is hereby
20   ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2) submitted
21   by plaintiffs’ counsel on July 30, 2020.
22
            Dated this 3rd day of August, 2020.
23
24
25
                                                A
                                                Robert S. Lasnik
26                                              United States District Judge


     ORDER TO ISSUE WRIT OF GARNISHMENT
